It is a pleasure to join
preceding speakers in congratulating Mr. Jan Eliasson
on his election as President at the sixtieth session of
the General Assembly. In particular, I welcome the fact
that the international community has given him the
honour of being elected President of the General
Assembly, at its present session at which we are
commemorating the sixtieth anniversary of the
Organization. Moreover, at the present session we
shall, above all, work to implement the commitments
undertaken by the heads of State or Government to
strengthen United Nations reform and adapt the
Organization to the changes on the international stage
so that it can remain the forum for coordination and
debate, an irreplaceable instrument for conflict
prevention and management and the body for
upholding international law and the integrity of States.
I also congratulate the President at the fifty-ninth
session, Mr. Jean Ping, Minister of State and Minister
for Foreign Affairs, Cooperation and la Francophonie
of the Gabonese Republic. With his great human
qualities and his skill as a statesman, he carried out his
mission with tact and personal engagement.
Finally, allow me to convey to Secretary-General
Kofi Annan the encouragement and the gratitude of
Mr. Joseph Kabila, President of the Democratic
Republic of the Congo, for his commitment to finding
a solution to the crisis in the Great Lakes region and
for the importance that he attaches to the protection of
the values of human dignity.
Mr. Eliasson is presiding over the General
Assembly at a pivotal moment for our Organization. It
would be hard not to make a connection between the
history of my country, the President’s mandate and the
destiny of an eminent citizen of his country, Sweden,
who gained fame in my country for his commitment to
the cause of peace. I am referring to Mr. Dag
Hammarskjöld, the second Secretary-General of the
United Nations.
As the President has assumed his functions in
September, it should be recalled that on 20 September
1960, my country became a Member of the United
Nations. And on 18 September 1961, the late
Secretary-General Dag Hammarskjöld gave his life for
his commitment to the Democratic Republic of the
Congo. I pay tribute to the memory and the courage of
that hero, as well as to the civilian and military
members of the United Nations Operation in the Congo
who lost their lives alongside our soldiers while
defending the sovereignty and the integrity of our
territory.
A comparison of the United Nations involvement
in the Congo in 1960 and that of the present reveals a
number of similarities, including the tireless dedication
to the cause of peace demonstrated by the Blue
Helmets. My country has twice benefited from peace
operations, and we know the price paid by United
Nations forces to save us from disaster. Our first-hand
31

experience of United Nations intervention strengthens
our belief that now, more than ever, the world needs a
strong, reformed United Nations.
As discussions on Security Council reform have
reached a crucial stage, it is time for us to acknowledge
that, in spite of its limitations, the United Nations —
the forum of nations — has become the conscience of
humanity. Its present and future role can be addressed
only when one reflects on recent changes in the world
and on the Organization’s capacity to adapt to the new
challenges posed by development, the debt crisis, the
specific needs of the least developed countries,
terrorism and the issues of human rights, peace and
collective security.
In that context, it is desirable for the United
Nations to modify its structure in order to be better
able to face new and old challenges and promote the
values of our civilization, founded on the principles of
freedom and democracy.
The desired enlargement of the Security Council,
as envisaged, is now a requirement of the greatest
democratic importance. But while it is necessary, it is
not in itself sufficient to ensure the harmonious and
efficient functioning of the United Nations system. We
must go further, beyond mere expansion, to realize the
ambitions that Member States have for the United
Nations. Security Council reform should not
overshadow the need to review the other United
Nations organs, in particular the Economic and Social
Council, the Secretariat and the General Assembly,
with a view to strengthening their mandates, and
enabling the President of the General Assembly to play
a primary role in seeking solutions to international
problems.
Also in the context of reform, my country looks
forward to the establishment of the new Peacebuilding
Commission and to the creation of multi-year standing
funds. That would enable countries emerging from
conflict to receive real, substantial contributions in
support of rehabilitation and reconstruction efforts and
would help those countries lay the foundations for
sustainable development.
The international community has invested heavily
in the work of rebuilding State structures in the
Democratic Republic of the Congo and has provided
significant support through the United Nations
Organization Mission in the Democratic Republic of
the Congo (MONUC). I convey the deep gratitude of
the Congolese people.
In the context of the holding of transparent
multiparty elections to put an end to the crisis of
legitimacy and the endless loop of transitions, the
Democratic Republic of the Congo is taking giant steps
towards concluding the transition process. I would like
to assure the Assembly of the determination of the
Government of National Unity to carry out the
transition in accordance with the constitutional
timetable.
The adoption by referendum of a draft
constitution by the end of the year will make the
process irreversible. The elections must take place.
And it is certain that they will take place, because of
the great determination of the Congolese people and
the great commitment of the Government of National
Unity. The harmonious progress in the process, despite
some logistic constraints related to the immense size of
the national territory and the complexity of the voter
registration process, leads us to predict with confidence
that the various electoral deadlines will be met. To
date, nearly 12 million voters have been registered,
bearing out the enthusiasm that has been in evidence
since the start of the registration process.
It is now urgent to quickly stabilize the security
situation, including, in particular, through the prompt
resolution of the worrisome issue of the disarmament
of foreign armed groups, which threaten to disturb,
even compromise, the proper holding of elections.
It should be recalled that it is urgent to support
the efforts of the Democratic Republic of the Congo to
put an end to the presence of armed groups in the
eastern part of the national territory and ensure their
repatriation, in accordance with the relevant
resolutions of the Security Council, the African Union
and the Economic Community of Central African
States. Adequate support for the training and equipping
of our restructured and integrated armed forces, as well
as the firm engagement of MONUC, will lead those
groups to disarm. However, the Democratic Republic
of the Congo has never preferred the military option or
ever felt that it was the only possible way to ensure the
repatriation of the foreign armed elements that have
proliferated in the North and South Kivus. Therefore
we have maintained contacts, through various
intermediaries, with representatives of the Front
démocratique pour la libération du Rwanda, which has
32

kept open the possibility of sustained voluntary
disarmament followed by the voluntary repatriation of
Rwandese armed elements. Two sets of consultations
were held — in March and in September 2005 — but
so far they have not led to the hoped-for results. If they
fail, we will have to reconsider the option of forced
disarmament, no matter what the cost for the
Congolese armed forces, to whom it will fall to enforce
it.
The Democratic Republic of the Congo is
grateful to the Security Council for having authorized
MONUC to take action under Chapter VII of the
Charter of the United Nations, whose application has
had real results in Ituri. Recourse to Chapter VII in
other areas, however, in particular in the North and
South Kivus, has not yet had the full deterrent effect
anticipated. Therefore, is it not time to consider, as the
Security Council has wished, what assistance to
provide to the Forces armées de la République
démocratique du Congo to realize the forced
disarmament of the militias? Naturally, the successful
outcome of such an operation will also depend on the
determination of the Democratic Republic of the
Congo and of MONUC, and, above all, on the sincere
commitment of our neighbours. The latter must refrain
from any form of negative interference that would
compromise efforts to neutralize the militias and other
armed groups.
Beyond our security and strictly political
concerns, we must also meet the legitimate needs of a
population that for years has been deprived of its basic
subsistence requirements. The economic and social
policy of the Transitional Government seeks, in the
short term, to meet the requirements to combat poverty,
as well as to restructure the legal and financial sectors
and to help restart productive activities — areas where
a certain degree of success has been achieved. The
State budget has increased substantially, the exchange
rate has been stabilized, inflation is under control and,
for the past three years, growth rates have ranged from
6 to 7 per cent. Those favourable economic developments
have enabled us to launch a number of recovery plans
in the areas of basic infrastructure and education, as
well as in the field of health, by combating major
epidemics and pandemics.
But the pace of progress in the social sphere is
slow: very slow, in view of the people’s numerous
expectations. In order to consolidate the gains we have
made, we will need to pick up the pace of our activities
and rapidly institute social initiatives that will have a
visible impact. We therefore welcome the
commitments made by our bilateral and multilateral
partners to assist us in that direction.
The Government of the Democratic Republic of
the Congo is well aware of the importance of regional
cooperation and of good-neighbourliness. For that
reason, we support the Secretary-General’s initiative —
in conjunction with the Group of Friends of the Great
Lakes Region — to organize in Nairobi an
International Conference on Peace, Security,
Democracy and Development in the region.
My country has been the main battleground of an
armed conflict, with a toll of over 3 million dead,
massive infringements of human rights and of
international humanitarian law, the destruction of
hospitals, schools, roads and bridges and the looting of
natural resources and other forms of wealth. For that
reason, my country hopes to be one of the main
beneficiaries of the special reconstruction fund that has
been set up within the framework of the International
Conference on the Great Lakes region, and a priority
zone in the subregion for rehabilitation and
development.
The trials experienced by the Congolese people,
and by all the peoples of the Great Lakes region,
enable us to understand the aspirations for peace
voiced by other peoples. We therefore support the
peace process in the Middle East. The Democratic
Republic of the Congo welcomes the withdrawal of
Israeli troops from the Gaza Strip. We believe that that
initiative is an important step forward, one that should
be consolidated in order to ensure peace and to put an
end to the cycle of violence in that region. The
sensitivity and the complexity of that situation further
emphasize the commitment made by the State of Israel
and by the Palestinian Authority to reach a negotiated
solution to the crisis in the Middle East.
I also wish to commend the United Nations and
the African Union for their efforts to bring the
elections in Burundi and the Central African Republic
to a successful conclusion. The positive outcome of the
reconciliation processes in those two countries, as well
as the prospects for positive developments in the
situation in the Congo, bode well for the emergence of
a new period of stability, democracy and prosperity for
Central Africa.
33

In view of new threats, I wish to reaffirm the
commitment of the Democratic Republic of the Congo
to the principles upon which our collective security is
based. The coming years will be a time of increased
competition among nations in the areas of trade,
financial markets and research, including nuclear
research; rapid globalization, made possible through
information and communication technologies, has
given rise at times to sometimes uncontrolled
liberalization and bitter competition. It is thus our
historic responsibility to equip the United Nations with
the resources and structures not only to keep the
peace wherever necessary and to guarantee our
collective security wherever it is threatened, but also to
better address issues of economic and social
development, to establish more equitable rules of the
game for international trade, to fight collectively and
effectively against illiteracy, ignorance, intolerance,
epidemics, disease and natural disasters, and, naturally,
against terrorism, violence and injustice in all their
forms so that we can build a more brotherly, peaceful,
humane and just world.